Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed on 11/5/2019 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-8, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alapuranen, US 2013/0089011.  

Alapuranen is cited in the IDS by the applicant.

As per claim 1, Alapuranen taught the invention including a full-duplex autonomous cooperative routing method comprising:
Transmitting, by a central station communication node in an ad hoc network, a broadcast packet to a plurality of additional communication nodes in the ad hoc network over a half-duplex frequency channel (pp. 0033, 0044, 0070: broadcasting RREQ message in the ad hoc network), wherein the broadcast packet allows other communication nodes to autonomously compute frequency channel assignments for forwarding a packet during a full-duplex data transmission (0093-0101: determine possible channel); and
Transmitting, by a source communication nodes, the packet on a full-duplex frequency channel over the ad hoc network towards a sink communication node during the full-duplex data transmission after a frequency channel has been assigned for the full-duplex data transmission (pp. 0102-0135 and 0141: establish route for request and reply indicates the route is a full-duplex frequency channel for data transmission).  

As per claim 2, Alapuranen taught the invention as claimed in claim 1.  Alapuranen further taught to comprise computing a full-duplex frequency channel assignment autonomously based on a hop number of the broadcast packet (pp. 0044-0059, 0103-0116).  
 
As per claim 3, Alapuranen taught the invention as claimed in claim 1.  Alapuranen further taught wherein the broadcast packet includes a current hop number for the broadcast packet, the method further comprising assigning a frequency channel based on the current hop number and a number of available frequency channels for the full-duplex data transmission (pp. 0044-0059, 0093-0101, 0103-0116).  
 
As per claim 4, Alapuranen taught the invention as claimed in claim 1.  Alapuranen further taught wherein the plurality of additional communication nodes in the ad hoc network participate in forwarding the packet during the full-duplex data transmission (pp. 0030, 0033, 0037).   

As per claim 5, Alapuranen taught the invention as claimed in claim 4.  Alapuranen further taught wherein the plurality of additional communication nodes exclude a communication node that does not offer positive progress towards the sink communication node (pp. 0102-0135 and 0141: possible routes are determined).  

As per claim 6, Alapuranen taught the invention as claimed in claim 1.  Alapuranen further taught to comprise receiving packets from the additional communication nodes with respective position attributes of the additional communication nodes (pp. 0082).  

As per claim 7, Alapuranen taught the invention as claimed in claim 1.  Alapuranen further taught a communication node device comprising:
At least one receiver configured to wirelessly communication information packets to another communication node in an ad hoc network (pp. 0030, 0033, 0037; Nodes such as mobile terminal devices inherently comprises receiver);
At least one memory configured to store an autonomous cooperative routing routine (pp. 0030, 0033, 0037; Nodes such as mobile terminal devices inherently comprises memory for storing software programs); and
At least one processor configured to execute the autonomous cooperative routing routine, the autonomous cooperative routing routine comprising at least the method of claim 1 (pp. 0030, 0033, 0037; Nodes such as mobile terminal devices inherently comprises processor for carrying out software program.  See claim 1 rejection above).

As per claim 8, Alapuranen taught the invention including a full-duplex autonomous cooperative routing method comprising:
Transmitting, by a source communication node in an ad hoc network, a forwarding region setup control packet to a plurality of relay communication nodes in the ad hoc network over a half-duplex frequency channel (pp. 0033, 0044, 0070: broadcasting RREQ message in the ad hoc network), wherein the forwarding region setup control packet allows other communication nodes to 
Listening, by the source communication node, for forwarding activity with respect to the forwarding region setup packet to take place during a next time slot (pp. 0093-0135);
After detecting that the forwarding region setup control packet reaches a sink communication node, receiving a flag message declaring an end of the half-duplex forwarding region setup phase from the sink communication node (pp. 0093-0135); and
Transmitting, by the source communication node, the packet on a full-duplex frequency channel over the ad hoc network towards the sink communication node during the full-duplex data transmission (pp. 0102-0135 and 0141: establish route for request and reply indicates the route is a full-duplex frequency channel for data transmission).   

As per claim 17, Alapuranen taught the invention as claimed in claim 8.  Alapuranen further taught wherein the forwarding region setup control packet is transmitted over a control frequency channel that is not used during full-duplex data transmissions (pp. 0033: broadcasting channel different from other bidirectional channels).  

As per claim 18, Alapuranen taught the invention as claimed in claim 8.  Alapuranen further taught to comprise tuning, by the replay communication node, to the control frequency channel after waking up (pp. 0093-0101).  

As per claim 20, Alapuranen taught the invention as claimed in claim 8.  Alapuranen further taught a communication node device comprising:
At least one transceiver configured to wirelessly communication information packets to another communication node in an ad hoc network (pp. 0033: transmitting and receiving messages inherently shows the requirement to comprise a transceiver);
At least one memory configured to store an autonomous cooperative routing routine (pp. 0042: node comprises memory for storing); and
At least one processor configured to execute the autonomous cooperative routing routine, the autonomous cooperative routing routine comprising at least the method of claim 8 (pp. 0033: a mobile node inherently comprises a processor).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alapuranen, US 2013/0089011, in view of Bader et al. “Mobile Ad Hoc Networks in Bandwidth-Demanding Mission-Critical Application: Practical implementation Insights”, IEEE ACCESS, March 8, 2017 (Hereinafter Bader).  

Bader is cited by the applicant in the IDS.

As per claim 9, Alapuranen taught the invention as claimed in claim 8.  Alapuranen did not specifically teach wherein the forwarding region setup control packet indicates position information for the source communication node, position information of the sink communication nod, and sets a hop number to 1.  Bader taught wherein the forwarding region setup control packet indicates position information for the source communication node, position information of the sink communication node, and sets a hop number to 1 (VI. Fully Autonomous Cooperative Routing, A. Motivation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Alapuranen and Bader and to measure the number of hop counts away from other nodes and transmit accordingly.  

As per claim 10, Alapuranen and Bader taught the invention as claimed in claim 9.  Bader further taught wherein the forwarding region setup control packet further indicates a number of successive packets Np that the source communication node is reserving a spatial corridor for during the full-duplex data transmission (VI. Fully Autonomous Cooperative Routing).  

As per claim 11, Alapuranen and Bader taught the invention as claimed in claim 10.  Bader further taught wherein the forwarding region setup control packet is transmitted over a control frequency channel that is not used during full-duplex data transmissions, the method further comprising tuning, by a relay communication node, to the control frequency channel after failing to receive a new packet for a time-out interval and having received less than Np packets (VI. Fully Autonomous Cooperative Routing). 

As per claim 12, Alapuranen and Bader taught the invention as claimed in claim 10. 


As per claim 13, Alapuranen and Bader taught the invention as claimed in claim 10. 
Bader further taught to determine a geographical block to which the relay communication node is position (VI. Fully Autonomous Cooperative Routing, B. Full Autonomy Enabled By Geo-Routing).  Alapuranen and Bader did not specifically teach to assign for its ingress receiver, by a relay communication node, a first frequency channel number based on a geographical block to which the relay communication node is positioned; and assign for its egress transmitter, by the relay communication node, a second frequency channel number equal to that of the first frequency channel number plus one.  However, it is by design choice to assign the ingress receive and egress transmitter with any unique identification of choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Alapuranen and Bader and further utilized any determined or computed number as a 

As per claim 14, Alapuranen taught the invention as claimed in claim 8. Alapuranen did not specifically teach wherein a receiving relay communication node receives the forwarding region setup control packet and takes further action if a position of the receiving communication node provides position progress in delivery of the forwarding region setup control packet to the sink communication node.  Bader taught wherein a receiving relay communication node receives the forwarding region setup control packet and takes further action if a position of the receiving communication node provides position progress in delivery of the forwarding region setup control packet to the sink communication node (VI. Fully Autonomous Cooperative Routing, A. Motivation, B. Full Autonomy Enabled By Geo-Routing, C. Random Access).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Alapuranen and Bader and inform the sink communication node if the relay communication node is within the region for not using response message.  

As per claim 15, Alapuranen taught the invention as claimed in claim 8. Alapuranen did not specifically teach wherein a receiving relay communication node receives the forwarding region setup control packet and takes further action regardless if a position of the receiving communication provides positive progress in delivery of the forwarding region setup control packet to the sink communication node.  Bader taught wherein a receiving relay communication node receives the forwarding region setup control packet and takes further action regardless if a position of the receiving communication provides positive progress in delivery of the forwarding 

As per claim 19, Alapuranen taught the invention as claimed in claim 8.  Alapuranen further taught to determine an initial transmission frequency channel for the full-duplex channel data transmission (pp. 0093-0101).  Alapuranen did not specifically teach to further comprise determining frequency channel based on a geographical block to which the source communication node is positioned.  Bader taught to determine data transmission based on a geographical block to which the source communication node is positioned (VI. Fully Autonomous Cooperative Routing).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Alapuranen and Bader to implement node communication based on the GPS position of the nodes.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bui Do et al, US 2019/0288897
Bader, US 9,743,429

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
February 12, 2021